Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

In view of the appeal brief filed on October 12, 2021, PROSECUTION IS HEREBY REOPENED. Reasons for allowance are set forth below.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681                                                                                                                                                                                                        
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Vezeris (73257) on January 7, 2022.
The application has been amended as follows: 

LISTING OF CLAIMS:

1. (currently amended) A system for maintaining comprehensive and up to date map service data comprising: 
memory storing lists of information elements each associated with one or more business types and sets of information elements associated with one or more geographic locations; and 
a processor coupled to the memory and being configured to: 
receive a current location of a client device;
determine the current location of the client device is proximate to a first geographic location of the one or more geographic locations;
of the one or more business types located at [[the first geographic location of the one or more geographic locations;
retrieve, from the lists of information elements stored in the memory, a list of information elements associated with the business type;
retrieve, from the sets of information elements stored in the memory, 
compare the list of information elements associated with the business type to the set of information elements associated with the first geographic location; 
determine at least one missing information element missing from the set of information elements based on the comparing, wherein the at least one missing information element includes one or more of a name of the business, hours of operation of the business, a phone number of the business, an email address of the business, and a menu for the business; 
at least one missing information element and the determination that the current location of the client device is proximate to the first geographic location, transmit a request to the client device to obtain the at least one missing information element, the request including information identifying the at least one missing information element and the first geographic location; 
receive the at least one missing information element from the client device, wherein the received at least one missing information element is contained in an image;
determine a level of similarity between imagery in the received image and imagery within one or more previously verified images captured at or near the first geographic location; 
verify the received image was captured at the first geographic location based upon the level of similarity between the imagery in the received image and the imagery in the one or more previously verified images being above a threshold value; 
extract the at least one missing information element from the verified received image; and 
at least one missing information element. 
2. (original) The system of claim 1, 
wherein the current geographic location is proximate to the first geographic location if the first geographic location is within a fixed distance from the current geographic location.
3. (currently amended) The system of claim 1, 
wherein the processor is further configured to: associate the at least one missing information element with the first geographic location; and store the association in the memory.
4. (canceled)
5. (canceled)
6. (currently amended) The system of claim 1, 
wherein the processor is further configured to transmit additional requests for 

7. (currently amended) The system of claim 1, 
wherein the processor is further configured to transmit the request over a network for display on a display of the client device, the request comprising an indication of the first geographic location and the at least one missing information element.

8. (currently amended) A method for maintaining comprehensive and up to date map data comprising:
receiving, by one or more processors, a current location of a client device;
determining, by the one or more processors, that the current location of the client device is proximate to a first geographic location;
 determining, by the one or more processors, a business type located at [[the first geographic location;
retrieving, by the one or more processors, from lists of information elements stored in a memory, a list of information elements associated with the business type at the first geographic location; 
retrieving, by the one or more processors, from sets of information elements stored in the memory, a set of information elements associated with the first geographic location;

comparing, by the one or more processors, the list of information elements associated with the business type at the first geographic location to the set of information elements associated with the first geographic location retrieved from [[the memory;
determining, by the one or more processors, at least one missing information element missing from the set of information elements based on the comparing, wherein the at least one missing information element includes one or more of a name of the business, hours of operation of the business, a phone number of the business, an email address of the business, and a menu for the business; 
at least one missing information element and the determination that the current location of the client device is proximate to the first geographic location, transmitting a request to, the client device to provide the at least one missing information element, the request including information identifying the at least one missing information element and the first geographic location;
receiving, by the one or more processors, the at least one missing information element from the client device, wherein the received at least one missing information element is contained in an image;
determining, by the one or more processors, a level of similarity between imagery in the received image and imagery within one or more previously verified images captured at or near the first geographic location;
verifying, by the one or more processors, the received image was captured at the first geographic location when the level of similarity between the imagery in the received image and the imagery in the one or more previously verified images being above a threshold value;
extracting, by the one or more processors, the at least one missing information element from the verified received image; and
updating the set of information elements associated with the first geographic location to include the extracted at least one missing information element.

9. (original) The method of claim 8, 
wherein the current geographic location is proximate to the first geographic location if the first geographic location is within a fixed distance from the current geographic location.

10. (currently amended) The method of claim 8, 
wherein the determination of whether the client device is proximate to the first geographic location is performed at a server computer.

11. (currently amended) The method of claim 8, further comprising:
associating, by the one or more processors, the at least one missing information element with the first geographic location; and storing the association in the memory.

12. (original) The method of claim 8, 
wherein the received current geographic location includes latitude and longitude information.

13. (canceled)

14. (canceled)

15. (currently amended) The method of claim 8, wherein the at least one missing information element is an image.

16. (currently amended) The method of claim 8, 
wherein the request requests the user input at least one additional missing information element as text.

17. (currently amended) The method of claim 8, 
further comprising transmitting additional requests for 

18. (canceled)

19. (currently amended) The method of claim 8, 	
further comprising transmitting the request over a network for display on a display of the client device.

20. (canceled)

21. (canceled) 


22. (canceled) 


23. (canceled) 


24. (canceled) 



Reasons for Allowance


Claims 1-3, 6-12, 15-17 and 19 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claims are eligible under 35 USC 101. Claims 1-3, 6-12 and 15-17 and 19 describe the abstract idea of providing requests to users to update missing information elements. However claims 1-3, 6-12 and 15-17 and 19 recite additional elements that integrate the judicial exception into a practical application (Step 2A: YES). See “The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019” which states that limitations that are indicative of integration into a practical application include: Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The Examiner notes that the above disclosure along with additional limitations are included in the pending claim language, and based on said disclosure in the specification, it is clear that these steps being performed represent a solution to the described problems earlier in the specification.
With regard to the previous rejection under 35 USC 103, none of the prior art, neither singularly nor in combination show: determine at least one missing information element missing from the set of information elements based on the comparing, wherein the at least one missing information element includes one or more of a name of the business, hours of operation of the business, a phone number of the business, an email address of the business, and a menu for the business, in combination with the additional limitations as claimed. 
After an exhaustive search, the closest pertinent reference that the Examiner can consider is the prior art reference of Herzog et al. (2011/0313779) which discloses requesting user feedback such as "crowd sourcing" is utilized for supplementing and correcting augmented location information like augmented maps and/or street view images. Herzog et al. did not teach “retrieve, from the lists of information elements stored in the memory, a list of information elements associated with the business type; retrieve, from the sets of information elements stored in the memory, a set of information elements associated with the first geographic location; compare the list of information elements associated with the business type to the set of information elements associated with the first geographic location;  determine at least one missing information element missing from the set of information elements based on the comparing, wherein the at least one missing information element includes one or more of a name of the business, hours of operation of the business, a phone number of the business, an email address of the business, and a menu for the business”, nor the “extracting” limitations as claimed. Additionally, newly found Tucker et al. did not teach the limitations. Tucker et al.  (2018/0341907) titled “Crowdsourcing techniques for processing product content”, which teaches a method of executing an image recognition process to extract information-rich content from the captured image data in the form of text or graphics. Tucker et al did not teach “determine a level of similarity between imagery in the received image and imagery within one or more previously verified images captured at or near the first geographic location;  verify the received image was captured at the first geographic location based upon the level of similarity between the imagery in the received image and the imagery in the one or more previously verified images being above a threshold value;  extract the at least one missing information element from the verified received image; and  update the set of information elements associated with the first geographic location to include the extracted at least one missing information element.”, in combination with the additional limitations as claimed. 
Lastly, an exhaustive non patent literature search was conducted and found: JM. Haklay and P. Weber, "OpenStreetMap: User-Generated Street Maps," in IEEE Pervasive Computing, vol. 7, no. 4, pp. 12-18, Oct.-Dec. 2008, doi: 10.1109/MPRV.2008.80. This reference teaches a crowd-sourcing map data. This reference does not teach “determine at least one missing information element missing from the set of information elements based on the comparing, wherein the at least one missing information element includes one or more of a name of the business, hours of operation of the business, a phone number of the business, an email address of the business, and a menu for the business…” in combination with the additional limitations as claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681